Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 3/16/2022, Applicant responded on 6/16/2022. Amended Claims 1-3, 5, 8, 10, 12-16 and 18. Cancelled 4, 9, 11 and 17. 


Claims 1-3, 5-8, 10, 12-16, 18-20 are pending in this application and have been examined. 







Response to Amendment
Applicant's amendments to claims 1, 2, 22, 23, and 30 are sufficient to overcome the 35 USC 112 rejections set forth in the previous action. Therefore, the 35 USC 112(b) rejections are withdrawn. 

Applicant's amendments to claims 1, 2, 22, 23, and 30 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. . 

Applicant's amendments to Claims 1, 2, 22, 23, and 30 are not sufficient to overcome the prior art rejections set forth in the previous action. 






Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive.

Applicant submits, “...the feature of independent claims 1 and 14 are new, unique and unconventional. Thus, according to the 2019 Revised Patent Subject Matter Eligibility Guidance issued on January 7, 2019, the subject matter of the presently amended claims is eligible. Withdrawal of the outstanding 101 rejection is respectfully requested...an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. ” The Examiner respectfully disagrees.
Examiner notes, the additional elements identified are recited at a high level of generality linking the abstract idea to a technical environment, under Step2A Prong2. As such do not integrate the abstract ideas into a practical application.
Further, under Step 2B,  the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:
[0085] The execution system unit 10 includes the controllers 1 la to lld and a terminal device TM. The controllers 1 la to lid are provided in the controller 11 illustrated in FIG. 1. The terminal device TM is a device that has the functions of the monitoring operator 12 and the decision-making supporter 13 illustrated in FIG. 1. The terminal  device TM may have the functions of the interfaces 31 and 32 illustrated in FIG. 1. The terminal device TM is realized by, for example, a computer such as a personal computer or a workstation.
[0086] The design system unit 20 has the functions of the operation data storage 21, the performance ascertainer 22, the KPI generator 23, and the OODA logic generator 24 illustrated in FIG. 1. The design system unit 20 may have the functions of the interfaces 31 and 32 illustrated in FIG. 1. The design system unit 20 is realized by, for example, a computer such as a personal computer or a workstation as in the terminal device TM.
[0087]  The field devices FD and the controller 1 lb are connected to each other via a network N1. The controllers 11 a to l ld, the terminal device TM, and the design system unit 20 are connected to each other via a network N2. The network N1 is, for example, a wired network lain in a field of a plant. On the other hand, the network N2 is, for example, a wired network connecting the field of the plant to a monitoring room. The networks N1 and N2 may be wireless networks.
[0106] The term "configured" is used to describe a component, unit or part of a device includes hardware and/or software that is constructed and/or programmed to carry out the desired function.
[0107]  Moreover, terms that are expressed as "means-plus function" in the claims should include any structure that can be utilized to carry out the function of that part of the present invention.
[0108] The term "unit" is used to describe a component, unit or part of a hardware and/or25 software that is constructed and/or programmed to carry out the desired function. Typical examples of the hardware may include, but are not limited to, a device and a circuit.
[0109] While preferred embodiments of the present invention have been described and illustrated above, it should be understood that these are examples of the present invention and are not to be considered as limiting. Additions, omissions, substitutions, and other modifications can be made without departing from the scope of the present invention. Accordingly, the present invention is not to be considered as being limited by the foregoing description, and is only limited by the scope of the claims.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Response to Arguments - 35 USC § Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments. 










Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 5-8, 10, 12-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 14) recite, “A quality stabilization ... comprising: 
...; and 
..., 
wherein the ... is configured to: 
extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data; 
generate an evaluation index for evaluating the quality of the product based on the feature amount; and 
define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index, 
wherein the ... is configured to: 
monitor the operation data related to the product to be produced; and 
supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index, and 
wherein the ... is configured to: 
extract mutually similar lots based on the feature amount; 
select a standard lot serving as a standard from the extracted lots; and 
compare a target lot with the standard lot to evaluate a relative difference and generate the evaluation index based on the difference.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data; generate an evaluation index for evaluating the quality of the product based on the feature amount; and define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index...monitor the operation data related to the product to be produced; and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index...extract mutually similar lots based on the feature amount; select a standard lot serving as a standard from the extracted lots; and compare a target lot with the standard lot to evaluate a relative difference and generate the evaluation index based on the difference..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data; generate an evaluation index for evaluating the quality of the product based on the feature amount; and define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index...monitor the operation data related to the product to be produced; and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index...extract mutually similar lots based on the feature amount; select a standard lot serving as a standard from the extracted lots; and compare a target lot with the standard lot to evaluate a relative difference and generate the evaluation index based on the difference......; therefore, the claims are directed to a mental process. 

Further, ...extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data; generate an evaluation index for evaluating the quality of the product based on the feature amount; and define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index...monitor the operation data related to the product to be produced; and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index...extract mutually similar lots based on the feature amount; select a standard lot serving as a standard from the extracted lots; and compare a target lot with the standard lot to evaluate a relative difference and generate the evaluation index based on the difference......, under the broadest reasonable interpretation, managing product quality is fundamental economic principles or practices and commercial activities, and, ...produced and supply reference information referred to in decision-making of a worker participating in production of the product..., is organizing human worker decision making,  therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 14: system, a design system unit which is a first computer comprising a first hardware-processor executing a first program, an execution system unit which is a second computer comprising a second hardware-processor executing a second program, design system unit, execution system unit 
Claim 6, 7, 19, 20: control devices controlling the production elements

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to, “...extract a feature amount...” “...monitor the operation data...”, ”...output the warning signal...” “...to generate...” “...supplies the reference information...”., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – “...extract a feature amount...” “...monitor the operation data...”, “...to generate...”,  , data output – “...to generate...”, ”...output the warning signal...”, “...supplies the reference information...”.


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 

[0085] The execution system unit 10 includes the controllers 1 la to lld and a terminal device TM. The controllers 1 la to lid are provided in the controller 11 illustrated in FIG. 1. The terminal device TM is a device that has the functions of the monitoring operator 12 and the decision-making supporter 13 illustrated in FIG. 1. The terminal  device TM may have the functions of the interfaces 31 and 32 illustrated in FIG. 1. The terminal device TM is realized by, for example, a computer such as a personal computer or a workstation. 

[0086] The design system unit 20 has the functions of the operation data storage 21, the performance ascertainer 22, the KPI generator 23, and the OODA logic generator 24 illustrated in FIG. 1. The design system unit 20 may have the functions of the interfaces 31 and 32 illustrated in FIG. 1. The design system unit 20 is realized by, for example, a computer such as a personal computer or a workstation as in the terminal device TM. 

[0087]  The field devices FD and the controller 1 lb are connected to each other via a network N1. The controllers 11 a to l ld, the terminal device TM, and the design system unit 20 are connected to each other via a network N2. The network N1 is, for example, a wired network lain in a field of a plant. On the other hand, the network N2 is, for example, a wired network connecting the field of the plant to a monitoring room. The networks N1 and N2 may be wireless networks. 

[0106] The term "configured" is used to describe a component, unit or part of a device includes hardware and/or software that is constructed and/or programmed to carry out the desired function.

[0107]  Moreover, terms that are expressed as "means-plus function" in the claims should include any structure that can be utilized to carry out the function of that part of the present invention. 

[0108] The term "unit" is used to describe a component, unit or part of a hardware and/or25 softwarthat is constructed and/or programmed to carry out the desired function. Typical examples of the hardware may include, but are not limited to, a device and a circuit. 

[0109] While preferred embodiments of the present invention have been described and illustrated above, it should be understood that these are examples of the present invention and are not to be considered as limiting. Additions, omissions, substitutions, and other modifications can be made without departing from the scope of the present invention. Accordingly, the present invention is not to be considered as being limited by the foregoing description, and is only limited by the scope of the claims.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-3, 5-8, 10, 12-16, 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10, 12-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by WIPO Patent Publication to WO2014002319A1 to Hata et al., (hereinafter referred to as “Hata”) in view of US Patent Publication to US20110288837A1 to Blevins et al., (hereinafter referred to as “Blevins”).


As per Claim 1, Hata teaches: A quality stabilization system comprising:
a design system unit which is a first computer comprising a first hardware-processor executing a first program; and (in at least [pg70 para3] a processor shown in the flowcharts of FIGS. 61, 62 and 63 may be executed by a processor provided in the server. In this modification, a communication control unit is provided in the server, and the communication control unit communicates information with the production management system or the engineering business system via the communication line. As a result, the server can transmit index information on a plurality of devices and products via the communication line to a production management system or an engineering business system that controls a plurality of devices in order to produce various types of products.)
an execution system unit which is a second computer comprising a second hardware-processor executing a second program, (in at least [pg14 para4]  in FIG. 1, the optimum index generation device 11 includes an input unit 12, an auxiliary input unit 13, a Q-time structure analysis unit 14, a CKB optimum logic value calculation unit 15, a sensitivity analysis unit (CKB characteristic) 16, and an index calculation. A unit 17 and a sensitivity analysis unit (performance characteristic) 18 are provided.)
wherein the design system unit configured to 
extract a feature amount indicating a time transition of operation data which is data related to a plurality of production elements of a product in a section in which there is likelihood of an influence on quality of the product from the operation data, (in at least [pg14 para5-10] The production management system 10 inputs various production management data and CKB theoretical value calculation results from the optimum index generation device 11, extracts data necessary for CKB method calculation, delivers it to the input unit 12 and 13, and CKB method theory The values are used to calculate the production flow schedule, including the Q-time constraint interval. The production management system 10 calculates an optimal schedule based on the CKB method theoretical value calculation result and a scheduling algorithm (dispatching rule, setup rule, etc.). The production management system 10 outputs information on the production schedule to each input unit 12, 13...The input unit 12 is information related to production planning, product information, process planning and the like via the production management system 10 and the production planning device, production timing and quantity of each type, production flow (by type), and an apparatus of each process Type and number, type-device correspondence table, processing time for each type, load size, load interval, minimum required time other than main processing (conveying time, setup time, etc.), Q-time restriction time (upper limit, lower limit) Enter).)
generate an evaluation index for evaluating the quality of the product based on the feature amount, and (in at least [pg15 para5] The index calculation unit 17 outputs the calculation result of the CKB optimum logical value calculation unit 15 to the production management system 10 in an appropriate data format, the information of the internal storage unit 16a of the sensitivity analysis unit 16 and the current CKB optimum logical value It also has a function of sending update data to the production management system 10 more quickly by comparing the calculation conditions of the calculation unit 15.)
define running maintenance improvement information necessary to estimate a cause of deterioration in the quality of the product and decide on measures for the production elements from the evaluation index; and (in at least [pg26 para3] The maximum waiting lot number calculated using Little's method and the number of works in progress are set for each product type, and the number of CKB methods provided with buffer sizes is completely Q-except when the WIP arrival is extremely small. It was confirmed that the time restriction could be suppressed, and the treatment of the variety was performed evenly, and the performance would not deteriorate, and that some improvements were made depending on the performance index. In the case where Q-time cracking is likely to occur (ρ = 1.2), product quality deterioration is reliably suppressed to a rework rate (Q-time constraint cracking rate) of approximately 32% when the CKB method is not applied, to zero. And improved throughput, average cycle time, in-process inventory, etc., and achieved a production rate (= (production amount) / (input amount)) superior to that of the conventional method. From the above experimental results, it has become clear that the performance of the CKB method in which the upper limit of the number in progress is set for each type is the best except when the arrival of WIP is extremely small.)
wherein the execution system unit is configured to 
monitor the operation data related to the product to be produced and supply reference information referred to in decision-making of a worker participating in production of the product using the running maintenance improvement information defined by the design system unit when the execution system unit has detected that the quality of the product is likely to deviate from an allowable range of the evaluation index, and (in at least [pg2 para7] After calculating the average processing time of the device group i from the average processing time of all processes sharing the same device group i, calculate the in-process lot number upper limit WL (i) for keeping the Q-time constraint time, The magnitude of risk is determined by comparing the expected value W 待 ち of the number of waiting lots of the device group i calculated using the queue M / M / 1 model with the upper limit WL (i) or the like. Evaluate quantitatively using process slack and operation rate, and classify equipment as high or low possibility (risk) of not complying with Q-time constraints, and use it as improvement guideline. With regard to process processing time, the number of processes, and the number of apparatuses, calculation of a plurality of improvement plan candidates and determination of their feasibility are performed, and if there is even one improvement plan that can be implemented, improvement is made, and improvement is not made. [pg4 para1] Q-time constraints can be reliably observed even in situations where Q-time constraints that are not achieved by the conventional method are likely to occur, and the non-defective product throughput is improved. And provide optimal operation management conditions that can achieve cost reduction and reduction of environmental impact, resource consumption and energy consumption. [pg11 para2-6] when Q-time constraints that are not achieved by the conventional method are likely to occur, Q-time constraints are surely adhered to, and good product throughput improvement, cost reduction and environmental load reduction are achieved. It is possible to provide optimal operation management conditions that can be Also, in relation to the above effects, analysis methods and appropriateness are also applied to handling of multi-product production, preventive maintenance of equipment, mutual interference of multiple Q-time constraints, which are the main causes of Q-time constraint cracking. It is possible to simultaneously achieve improvement in non-defective product throughput, cost reduction and environmental load reduction while complying with Q-time constraints by providing a new management method...It is a figure showing the system configuration which can apply the optimal index generation device concerning a 1st embodiment of the present invention. FIG. 7 is a diagram showing a Q-time restricted section of the semiconductor pre-process as a specific example of the process shown in FIG. 1; It is a figure for demonstrating a performance evaluation index and its calculation method. It is a figure which shows the apparatus (washing | cleaning process) of a batch continuous multitasking process. It is a figure which shows a batch apparatus (heat treatment process). It is a figure which shows a work-in-process control area. It is a figure which shows a load rule. It is a figure which shows batch group waiting time (factor). It is a figure showing batch set waiting time (calculation). It is a figure showing a single breed basic model. It is a figure which shows a single form basic model (process). It is a figure showing a single breed basic model (breed). It is a figure which shows evaluation comparison (single type | formula, regular injection, non-bottleneck, == 0.8). It is a figure which shows evaluation comparison (a single kind, regular injection, a bottleneck, (rho) = 1.2). It is a figure showing evaluation comparison (single kind, index input, non-bottleneck, ρ = 0.8). It is a figure showing evaluation comparison (single kind, index input, bottleneck, rho = 1.2). It is a figure which shows a multi-kind basic model. It is a figure which shows a multi-kind basic model (process). It is a figure which shows a several kind basic model (kind). It is a figure which shows a processable apparatus (cleaning). It is a figure which shows a processable apparatus (heat processing). It is a figure for demonstrating determination of an arrival rate. It is a figure showing evaluation comparison (a plurality of kinds, index input, non-bottleneck, ρ = 0.8). It is a figure showing evaluation comparison (a plurality of kinds, index input, a bottleneck, rho = 1.2). It is a figure which shows the rework condition in rho = 0.3. It is a figure which shows the rework factor in rho = 0.3. It is a figure showing rule comparison (a plurality of kinds, index input, non-bottleneck, ρ = 0.3). It is a figure showing rule comparison (a plurality of kinds, index input, non-bottleneck, ρ = 0.8). It is a figure showing rule comparison (a plurality of kinds, index input, bottleneck, ρ = 1.2). It is a figure showing the system configuration which can apply the optimal index generation device concerning a 2nd embodiment of the present invention. It is a figure showing a lot single task type device. It is a figure which shows the example of fixed maintenance. It is a figure which shows the apparatus group (m1-m5) at the time of normal. It is a figure which shows when apparatus m6 substitutes m2. It is a figure for demonstrating the case where two or more PMs occur at the same time. It is a figure for demonstrating the case where only one PM occurs at the same time. It is a figure which shows simple parallel processing. FIG. 6 is a job allocation diagram in consideration of fixed maintenance.)
wherein the design system unit is configured to: 
extract mutually similar lots based on the feature amount;  (in at least [pg15 para4] The sensitivity analysis unit (CKB characteristic) 16 inputs Q-time section process information, traffic intensity (variable), lot arrival rate (sort by type) (variable), process capacity (variable), load size (variable), etc. , Calculate the change characteristics of CKB theoretical value calculation results when the lot arrival rate or the processing capacity of the process changes. This sensitivity analysis result may be recorded in the internal storage unit 16a, and may be used immediately as update data when the arrival rate of lots and the process capacity of the process dynamically change in the Q-time restricted section. it can. The sensitivity analysis unit (CKB characteristic) 16 has, as performance characteristics, traffic intensity, in-process arrival rate, number of Kanban (sort by type) and buffer size for process capacity, and number of Kanban and buffer size for load size (variable). For the characteristics of (1), the traffic intensity, arrival rate, process capability, load size, and Q-time time length corresponding to each Kanban number and buffer size threshold are recorded in the internal storage unit 16a. The input / output result of the CKB optimum logical value calculation unit 15 is also recorded in the internal storage unit 16a. The information in the internal storage unit 16a is also used to determine the necessity of executing the optimum index generation 11. This necessity determination corresponds to various changes in production process # 1 to be managed (changes in processing capacity of equipment group, change in target production rate, change in traffic, change / addition of Q-time constraints, etc.) To be judged. If the necessity is confirmed, a calculation instruction is given to the optimum index generation 11.)
...; and  (in at least [pg15 para5] The index calculation unit 17 outputs the calculation result of the CKB optimum logical value calculation unit 15 to the production management system 10 in an appropriate data format, the information of the internal storage unit 16a of the sensitivity analysis unit 16 and the current CKB optimum logical value It also has a function of sending update data to the production management system 10 more quickly by comparing the calculation conditions of the calculation unit 15. The sensitivity analysis unit (performance characteristics) 18 inputs the input data used for the CKB method, the conditions of the CKB optimal theoretical value, and under the conditions of the determined CKB optimal theoretical value, the process for evaluating the performance of the process Calculation is performed, and various performance evaluation indexes for traffic intensity, arrival rate, and process capacity are output to the production management system 10 as performance characteristics..) 
... evaluate a relative difference and generate the evaluation index based on the difference (in at least [pg15 para5] The index calculation unit 17 outputs the calculation result of the CKB optimum logical value calculation unit 15 to the production management system 10 in an appropriate data format, the information of the internal storage unit 16a of the sensitivity analysis unit 16 and the current CKB optimum logical value It also has a function of sending update data to the production management system 10 more quickly by comparing the calculation conditions of the calculation unit 15. The sensitivity analysis unit (performance characteristics) 18 inputs the input data used for the CKB method, the conditions of the CKB optimal theoretical value, and under the conditions of the determined CKB optimal theoretical value, the process for evaluating the performance of the process Calculation is performed, and various performance evaluation indexes for traffic intensity, arrival rate, and process capacity are output to the production management system 10 as performance characteristics.). [pg16 para5-10] Hereinafter, the operation of each part constituting the optimum index generation device 11 according to the first embodiment of the present invention will be described. The optimum index generation device 11 sets, for example, a Q-time constraint section of the pre-semiconductor step shown in FIG. 2 as a control target. This process section is a process section in which the cleaning process and the heat treatment process are continuous, and the following can be mentioned as its features. In the present embodiment, although the control target of the optimum index generation device 11 is treated as a Q-time constraint section of the semiconductor pre-process, the present invention is not limited to such a target. It can be applied to the information communication process. (1) Since this process section may become a bottleneck of the entire production execution system due to the existence of Q-time constraints, it affects the throughput. (2) Since it is a batch processing line, the load size (batch) determined by the load rules affects the throughput, the utilization of the apparatus, and the cost for processing per unit product.)

Although implied, Hata does not expressly disclose the following limitations, which however, are taught by Blevins,
select a standard lot serving as a standard from the extracted lots (in at least [0007] One known method of determining whether a currently operating batch is progressing normally or within desired specifications (and is thus likely to result in a final product having desired quality metrics) compares various process variable measurements made during the operation of the on-going batch with similar measurements taken during the operation of a “golden batch.” In this case, a golden batch is a predetermined, previously run batch selected as a batch run that represents the normal or expected operation of the batch and that results in an end product with desired quality metrics. [0008] collecting data for each of a set of process variables (batch parameters) from a number of different batch runs of a batch process and identifying or measuring quality metrics for each of those batch runs. This statistical model of the batch can then be used to analyze how different process variable measurements made during a particular batch run statistically relate to the same measurements within the batch runs used to develop the model. For example, this statistical model may be used to provide an average or a median value of each measured process variable, and a standard deviation associated with each measured process variable at any particular time during the batch run to which the currently measured process variables can be compared. Moreover, this statistical model, may be used to predict how the current state of the batch will effect or relate to the ultimate quality of the batch product produced at the end of the batch. )
compare a target lot with the standard lot to evaluate a relative difference and generate the evaluation index based on the difference  (in at least [0007] One known method of determining whether a currently operating batch is progressing normally or within desired specifications (and is thus likely to result in a final product having desired quality metrics) compares various process variable measurements made during the operation of the on-going batch with similar measurements taken during the operation of a “golden batch.” In this case, a golden batch is a predetermined, previously run batch selected as a batch run that represents the normal or expected operation of the batch and that results in an end product with desired quality metrics. [0008] collecting data for each of a set of process variables (batch parameters) from a number of different batch runs of a batch process and identifying or measuring quality metrics for each of those batch runs. This statistical model of the batch can then be used to analyze how different process variable measurements made during a particular batch run statistically relate to the same measurements within the batch runs used to develop the model. For example, this statistical model may be used to provide an average or a median value of each measured process variable, and a standard deviation associated with each measured process variable at any particular time during the batch run to which the currently measured process variables can be compared. Moreover, this statistical model, may be used to predict how the current state of the batch will effect or relate to the ultimate quality of the batch product produced at the end of the batch. )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hata by, ….determining whether a currently operating batch is progressing normally or within desired specifications (and is thus likely to result in a final product having desired quality metrics) compares various process variable measurements made during the operation of the on-going batch with similar measurements taken during the operation of a “golden batch.” In this case, a golden batch is a predetermined, previously run batch selected as a batch run that represents the normal or expected operation of the batch and that results in an end product with desired quality metrics. ... collecting data for each of a set of process variables (batch parameters) from a number of different batch runs of a batch process and identifying or measuring quality metrics for each of those batch runs. This statistical model of the batch can then be used to analyze how different process variable measurements made during a particular batch run statistically relate to the same measurements within the batch runs used to develop the model. For example, this statistical model may be used to provide an average or a median value of each measured process variable, and a standard deviation associated with each measured process variable at any particular time during the batch run to which the currently measured process variables can be compared. Moreover, this statistical model, may be used to predict how the current state of the batch will effect or relate to the ultimate quality of the batch product produced at the end of the batch..., as taught by Blevins, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Hata with the motivation of, …enables improvements to be implemented to the manufacturing or the processing of subsequent products, these improvements are not able to remediate the current completed products, which are out-of-spec... maintain or improve the overall quality to within specified thresholds...determine if any of the corrections will improve the process such that the overall quality variable is predicted to be within the specified limits....to predict and/or correct process faults to improve process quality of a batch and/or continuous process, they will be particularly described with respect to batch processes..., as recited in Blevins.


As per Claim 2, Hata teaches: The quality stabilization system according to claim 1, wherein the design system unit is configured to 
... and have a good quality state based on the feature amount (in at least [pg69 para2] The performance index includes the setup rate defined as the ratio of setup time per unit production period, the non-defective production rate representing the ratio of the production lot input rate to the non-defective output rate of the process, and the non-defective production rate and total operation rate Equipment efficiency (OEE), which is a key indicator. The overall equipment efficiency is a practically important performance index, and is regarded as important in the industry such as semiconductor manufacturing where the depreciation expense of the equipment in the manufacturing cost is very high... in FIG. 70 and FIG. FIG. 70 shows comparison results of (a) setup rate under a setting of average traffic intensity of 0.8 and (ii) non-defective product production rate. From these results, it was confirmed that the reduction method of the present invention significantly reduces the preparation than the other methods, and achieves the target production rate of all varieties alone. SPT-CT has a large gap in production rate among varieties, and FCFS-CT has a high setup rate. In addition, in the FCFS which does not attach the entry control to the Q-time constrained section, the non-defective rate becomes remarkably low...)

Although implied, Hata does not expressly disclose the following limitations, which however, are taught by Blevins,
extract the lots that have a similar or identical feature amount and have a good quality state based on the feature amount (in at least [0007] One known method of determining whether a currently operating batch is progressing normally or within desired specifications (and is thus likely to result in a final product having desired quality metrics) compares various process variable measurements made during the operation of the on-going batch with similar measurements taken during the operation of a “golden batch.” In this case, a golden batch is a predetermined, previously run batch selected as a batch run that represents the normal or expected operation of the batch and that results in an end product with desired quality metrics. [0008] collecting data for each of a set of process variables (batch parameters) from a number of different batch runs of a batch process and identifying or measuring quality metrics for each of those batch runs. This statistical model of the batch can then be used to analyze how different process variable measurements made during a particular batch run statistically relate to the same measurements within the batch runs used to develop the model. For example, this statistical model may be used to provide an average or a median value of each measured process variable, and a standard deviation associated with each measured process variable at any particular time during the batch run to which the currently measured process variables can be compared. Moreover, this statistical model, may be used to predict how the current state of the batch will effect or relate to the ultimate quality of the batch product produced at the end of the batch. [0016] The output quality data relating to the one or more runs of a process stage may comprise end-of-stage product quality or end-of-batch product quality. The model corresponding to each process stage may be adapted to produce an output quality prediction comprising a prediction of either end-of-stage product quality or end-of-batch product quality.)



As per Claim 3, Hata teaches: The quality stabilization system according to claim 1, wherein the design system unit is configured to: 
collect the operation data;  (in at least [pg50 para3] The sensitivity analysis unit (CKB + JAMP characteristic) 35 is based on the CKB method and the JAMP method sensitivity analysis unit, but the characteristics of this sensitivity analysis (CKB + JAMP performance characteristic) are the same as the characteristics of the CKB + JAMP optimum logical value calculation unit 36 It is characterized in that sensitivity analysis is performed for all target periods for each period having different process capability and its transition period. The information in the internal storage unit 35a is also used to determine the necessity of executing the optimum index generation 31. This necessity is determined by various changes in production processes # 1 and # 2 to be managed (changes in processing capacity of equipment group, change in target production rate, change in traffic, change / addition of Q-time constraints, etc. It is judged corresponding to). If the necessity is confirmed, a calculation instruction is given to the optimum index generation 31. [pg14 para4] The input unit 12 is information related to production planning, product information, process planning and the like via the production management system 10 and the production planning device, production timing and quantity of each type, production flow (by type), and an apparatus of each process Type and number, type-device correspondence table, processing time for each type, load size, load interval, minimum required time other than main processing (conveying time, setup time, etc.), Q-time restriction time (upper limit, lower limit) Enter).)
ascertain start and end of each production method from the operation data and divide the operation data into lot units; (in at least [pg33 para1] The product has various processing units such as "part (wafer)""lot""batch". In the present embodiment, when 25 parts, which are units of general factory processing and transportation, are regarded as one lot, and a plurality of lots can be processed simultaneously, the plurality of lots that can be processed are collectively called a batch. The maximum number of lots that can be processed simultaneously (batch size) varies depending on the process. For example, the batch size of the cleaning process targeted by the present embodiment is 2 lots, and the batch size of the heat treatment process is 6 lots. A processing line in which steps capable of processing in batch units are continuous is called "batch processing line". The washing step and the heat treatment step will be described later.)
sort the operation data divided into the lot units for each running mode; and (in at least [pg15 para4] The sensitivity analysis unit (CKB characteristic) 16 inputs Q-time section process information, traffic intensity (variable), lot arrival rate (sort by type) (variable), process capacity (variable), load size (variable), etc. , Calculate the change characteristics of CKB theoretical value calculation results when the lot arrival rate or the processing capacity of the process changes. This sensitivity analysis result may be recorded in the internal storage unit 16a, and may be used immediately as update data when the arrival rate of lots and the process capacity of the process dynamically change in the Q-time restricted section. it can. The sensitivity analysis unit (CKB characteristic) 16 has, as performance characteristics, traffic intensity, in-process arrival rate, number of Kanban (sort by type) and buffer size for process capacity, and number of Kanban and buffer size for load size (variable). [pg64 para10-pg65 para1] The procedure of the device category calculating unit 54 is composed of three steps of (S71) Calculation of required number of devices according to device category → (S72) Sorting in preparation order → (S73) Device category determination and maintenance order determination. First, (S71) In the required number of devices classified by device category, the number of divided devices of the regular device (regular capability) and the alternative device (alternative capability) is calculated as in the second embodiment. (S72) In the setup sequence sort, the devices belonging to the device group 5 of the production process # 1 are sorted in the order of the setup ratio calculated by the setup change cycle calculation unit 53. (S73) In the apparatus classification and maintenance order determination, the apparatus classification and maintenance order of each apparatus are determined based on the result of the setup order sorting (S72). )
extract the feature amount from the operation data sorted for each running mode.  (in at least [pg64 para10-pg65 para1] The procedure of the device category calculating unit 54 is composed of three steps of (S71) Calculation of required number of devices according to device category → (S72) Sorting in preparation order → (S73) Device category determination and maintenance order determination. First, (S71) In the required number of devices classified by device category, the number of divided devices of the regular device (regular capability) and the alternative device (alternative capability) is calculated as in the second embodiment. (S72) In the setup sequence sort, the devices belonging to the device group 5 of the production process # 1 are sorted in the order of the setup ratio calculated by the setup change cycle calculation unit 53. (S73) In the apparatus classification and maintenance order determination, the apparatus classification and maintenance order of each apparatus are determined based on the result of the setup order sorting (S72).)


As per Claim 5, Hata teaches: The quality stabilization system according to claim 1, wherein the design system unit is configured to:
store the generated evaluation index; (in at least [pg73 para3] In 65, an optimal index for production distribution and inventory control in the Q-time constrained section of the target production process is generated, and the index is used by the production management system 10, the engineering operation system 29, or an engineer or operator of production process # 1. While outputting through the calculation unit 66, it is stored in the internal storage 66a.) 
... used to estimate a cause of deterioration in the quality of the product from the evaluation index; (in at least [pg26 para3] The maximum waiting lot number calculated using Little's method and the number of works in progress are set for each product type, and the number of CKB methods provided with buffer sizes is completely Q-except when the WIP arrival is extremely small. It was confirmed that the time restriction could be suppressed, and the treatment of the variety was performed evenly, and the performance would not deteriorate, and that some improvements were made depending on the performance index. In the case where Q-time cracking is likely to occur (ρ = 1.2), product quality deterioration is reliably suppressed to a rework rate (Q-time constraint cracking rate) of approximately 32% when the CKB method is not applied, to zero. And improved throughput, average cycle time, in-process inventory, etc., and achieved a production rate (= (production amount) / (input amount)) superior to that of the conventional method. From the above experimental results, it has become clear that the performance of the CKB method in which the upper limit of the number in progress is set for each type is the best except when the arrival of WIP is extremely small.)
generate an action list for proposing measures for the production elements when the deviation from the allowable range of the evaluation index occurs; and (in at least [pg27 para2] In the model of QT with traffic intensity of 0.3 or more types, experiment is performed without the condition of “rework if time exceeds Q-time constraint”, and the histogram showing inter-process stay time of lot at that time is shown in Figure 25. It is. From this figure, it can be seen that lots with residence times exceeding 720 minutes (12 hours) exist, which certainly cause Q-time constraints. The lots that had undergone Q-time restriction cracking were only varieties 1 and 2. In order to investigate the cause of Q-time constraint cracking of these lots, a lot causing Q-time constraint cracking and a lot in which the lot and the batch are combined are extracted, and two of them are shown in FIG. From this table, it is possible to schedule batches before Q-time constraint failure occurs if periodic loading, and even though lots should be able to start processing, index loading causes variation in lot arrival, and lots It can be seen that the Q-time constraint cracking has occurred as a result of the late arrival of and delayed batch set time.)
generate an execution flowchart for executing the measures. (in at least [pg57 para10-pg58 para2] (3) Procedural CKB (CKB-PS) method By combining MNA1 method and MNA2 method, Q-time constraints are simultaneously managed based on dynamic state change monitoring / prediction etc. for the entire manufacturing flow. Procedures (standard, with conditional branching (serial type, parallel type)) were uniformly defined as "procedural CKB method". FIG. 54 is a flowchart (part 1) of the procedural CKB method (standard). The optimum index generation device 41 includes an HDD, a RAM, and a CPU storing the control program represented by the flowchart, and the CPU reads the control program from a storage medium such as an HDD, a ROM, or a CDROM to control the device 41. To be.)
Although implied, Hata does not expressly disclose the following limitations, which however, are taught by Blevins,
generate a fault tree used to estimate a cause of deterioration in the quality of the product from the evaluation index; (in at least [0052]  The analytic processor 114 may detect, identify, and/or diagnose process operation faults and predict the impact of any faults on quality variables and/or an overall quality variable associated with a quality of a resultant product of the process control system 106. Furthermore, the analytic processor 114 may monitor the quality of the process operation by statistically and/or logically combining quality and/or process variables into an overall quality variable associated with the overall quality of the process. The analytic processor 114 may then compare the values calculated for the overall quality variable and/or values associated with the other quality variables to respective thresholds. These thresholds may be based on the predetermined quality limits of the overall quality variable at different times within the process. For example, if an overall quality variable associated with a process exceeds a threshold for an amount of time, the predicted final quality of the resulting product may not meet quality metrics associated with the finished product. [0053] If the overall quality variable and/or any other quality variables deviate from the respective thresholds, the analytic processor 114 may generate a fault indication within a process overview chart and/or a process variation graph that shows an explained and/or an unexplained variation (or variance) associated with the overall quality variable and/or may show a variable that generated the process fault. The example analytic processor 114 manages the analysis to determine a cause of one or more process faults by providing functionality that enables an operator to generate process quality graphs (e.g., combination graphs, microcharts, process variation graphs, variable trend graphs, graphics, etc.) that may display current and/or past values of measured process variables, measured quality variables, and/or calculated quality variables, etc. Furthermore, in some cases, the analytic processor 114 generates these graphs while the process is operating and continually updates and/or re-calculates multivariate statistics associated with each of the graphs as additional process control information is received by the OMS 102.)


As per Claim 6, Hata teaches: The quality stabilization system according to claim 5, 
wherein the execution system unit gives an instruction in accordance with the execution flowchart to a plurality of control devices controlling the production elements.  (in at least [pg1 para1] The present invention relates to an optimum index generation device for supplying index information on a plurality of devices to a production management system that controls a plurality of devices to produce various kinds of products. [pg27 para4] when the arrival of WIP was late, it was found that rework could not be controlled by the number of kanban alone, and it was better to control rework by changing the load rule. When the traffic intensity is 0.8, performance indicators such as throughput and cycle time show better values for Full. In the case of traffic intensity of 1.2, all the results were the same. From the above, it is clear that, even if the traffic intensity is 0.3, using the PLA and AFL load rules will not cause a Q-time constraint break and the performance index will not deteriorate. However, if traffic intensity is 0.8, the Load rule of Full has better performance, so to perform better production scheduling, monitor the process status and change the load rule according to the change of traffic intensity. It is considered necessary.)


As per Claim 7, Hata teaches: The quality stabilization system according to claim 1, 
wherein the execution system unit gives an instruction to a plurality of control devices controlling the production elements so that the quality of the product is within the allowable range of the evaluation index.  (in at least [pg1 para1] The present invention relates to an optimum index generation device for supplying index information on a plurality of devices to a production management system that controls a plurality of devices to produce various kinds of products [pg28 para4] A practical production logistics method that achieves high throughput while complying with Q-time constraints in multi-variety production is named CKB (Control of Kanban and Buffer sizes). In the first embodiment, a program of the CKB method and a result of performance evaluation using it (by probabilistic simulation using actual factory data). From this performance evaluation result, when the CKB method is not applied, the rework rate (Q-time constraint cracking rate) which is about 32% is reliably suppressed to zero to prevent the deterioration of the product quality, and throughput, average cycle time, The in-process inventory etc. can also be improved, and the result of achieving a production rate (= production amount / input amount) superior to the conventional method is obtained.)


As per Claim 8, Hata teaches: The quality stabilization system according to claim 5, wherein the execution system unit is configured to:  
control the production elements and output the operation data; (in at least [pg1 para1] The present invention relates to an optimum index generation device for supplying index information on a plurality of devices to a production management system that controls a plurality of devices to produce various kinds of products)
monitor the operation data output from the controller and output a warning signal when the execution system unit monitoring operator has detected that the quality of the product is likely to deviate from the allowable range of the evaluation index; and (in at least [pg32 para2] In order to produce a product with the designed size and function (non-defective product), the processing time as well as the residence time between processes had to be strictly controlled. Therefore, production scheduling that takes into consideration Q-time constraints (upper and lower limit values of residence time between machining) is important. As described in the first embodiment, Q-time constraint cracking is likely to occur in a situation where the waiting time is extended due to preventive maintenance (PM) of the manufacturing apparatus, so decentralization of the apparatus PM is a quality assurance and cost viewpoint It is also a very important task.)
supply the reference information when the warning signal has been output from the execution system unit.  (in at least [pg25 para5-pg26 para1]  in the CKB method, the Q-time crack is suppressed to zero, and rework is completely suppressed as compared with the reference QT, while the throughput is improved, the average cycle time is short, and the number of work in process is reduced.)



As per Claim 10, Hata teaches: The quality stabilization system according to claim 8, wherein the execution system unit is configured to: 
a cause checker configured to estimate a cause of deterioration in the quality of the product when the warning signal has been output from the monitor; and (in at least [pg85 para2] equipment outages due to equipment maintenance and failures due to resource bottlenecks and non-resource bottlenecks cause a decline in the production capacity of equipment groups, causing fluctuations in the production distribution (in particular, equipment fluctuations). It causes a decline period in which the production rate falls below the (target or maximum) production rate of the bottleneck and the production spike that the recovery period forms, and propagates to the bottleneck as a production distribution, producing a resource bottleneck It may lower the rate.)
a decision maker configured to supply the reference information based on the cause estimated by the cause checker.  (in at least [pg72 para 1-5] making production risk recommendations. The optimum index generating device 51 of the fifth embodiment makes it possible to reduce the production spike as shown in FIG. 75 as much as possible and always maintain high production capacity. Here, in the first embodiment, the third embodiment, and the fourth embodiment, by using the production load distribution method of each device in consideration of the preparation of multi-variety production and the preventive maintenance calculated in the fifth embodiment. A sixth embodiment shows a method of enhancing the function / performance of the optimum index generating device 11, the optimum index generating device 31, and the optimum index generating device 41. The sixth embodiment shows a method of managing a production process with an inter-process residence time limit such as a Q-time constraint section taking into consideration maintenance of manufacturing facilities and setup of multi-variety and repetitive production...On the other hand, in the optimum index generating device 31 (third embodiment) and others, the optimum index and its replacement condition for production distribution and inventory control of Q-time constrained section matched to the bottleneck of the production process to be managed are generated. did. In the sixth embodiment, based on the information on the production capacity and production load of the device group at each time point associated with maintenance and setup and production load distribution to each device generated by the optimum index generation device 51 of the fifth embodiment, (1) Anticipate and analyze changes in the location of the bottleneck and the production capacity (production spike calculation unit 64), and specifically show the cause and analysis method of the production spike shown in the third embodiment and FIG. embodying an application of the production and distribution, inventory management -time constraint section (CKB = JAMP-wS 2 optimum theoretical value calculating section 65). (2) At this time, by introducing a phase into the multi-product production cycle of each device calculated by the optimum index generating device 51 (fifth embodiment), the production risk can be reduced by increasing the production rate, The production spike is deformed (device group production cycle phase setting unit 63). (3) Also, in addition to the preventive maintenance, setup, and production load distribution taken up in the fifth embodiment, there is a change to the production spike dynamic change due to predictive maintenance and sudden failure based on monitoring and prediction of manufacturing equipment abnormalities. Add a description of the response method.)


As per Claim 12, Hata teaches:  The quality stabilization system according to claim 10, wherein the execution system unit is configured to 
estimates the cause of deterioration in the quality of the product using ....(in at least [pg26 para3] The maximum waiting lot number calculated using Little's method and the number of works in progress are set for each product type, and the number of CKB methods provided with buffer sizes is completely Q-except when the WIP arrival is extremely small. It was confirmed that the time restriction could be suppressed, and the treatment of the variety was performed evenly, and the performance would not deteriorate, and that some improvements were made depending on the performance index. In the case where Q-time cracking is likely to occur (ρ = 1.2), product quality deterioration is reliably suppressed to a rework rate (Q-time constraint cracking rate) of approximately 32% when the CKB method is not applied, to zero. And improved throughput, average cycle time, in-process inventory, etc., and achieved a production rate (= (production amount) / (input amount)) superior to that of the conventional method. From the above experimental results, it has become clear that the performance of the CKB method in which the upper limit of the number in progress is set for each type is the best except when the arrival of WIP is extremely small.)

Although implied, Hata does not expressly disclose the following limitations, which however, are taught by Blevins,
estimates the cause of deterioration in the quality of the product using the fault tree generated by the fault tree generator.  (in at least [0053] If the overall quality variable and/or any other quality variables deviate from the respective thresholds, the analytic processor 114 may generate a fault indication within a process overview chart and/or a process variation graph that shows an explained and/or an unexplained variation (or variance) associated with the overall quality variable and/or may show a variable that generated the process fault. The example analytic processor 114 manages the analysis to determine a cause of one or more process faults by providing functionality that enables an operator to generate process quality graphs (e.g., combination graphs, microcharts, process variation graphs, variable trend graphs, graphics, etc.) that may display current and/or past values of measured process variables, measured quality variables, and/or calculated quality variables, etc. Furthermore, in some cases, the analytic processor 114 generates these graphs while the process is operating and continually updates and/or re-calculates multivariate statistics associated with each of the graphs as additional process control information is received by the OMS 102.)
The reason and rationale to combine Hata and Blevins is the same as recited above.


As per Claim 13, Hata teaches:  The quality stabilization system according to claim 10, execution system unit is configured to 

supply the reference information based on the action list generated by the action list generator.   (in at least [pg72 para 1-5] making production risk recommendations. The optimum index generating device 51 of the fifth embodiment makes it possible to reduce the production spike as shown in FIG. 75 as much as possible and always maintain high production capacity. Here, in the first embodiment, the third embodiment, and the fourth embodiment, by using the production load distribution method of each device in consideration of the preparation of multi-variety production and the preventive maintenance calculated in the fifth embodiment. A sixth embodiment shows a method of enhancing the function / performance of the optimum index generating device 11, the optimum index generating device 31, and the optimum index generating device 41. The sixth embodiment shows a method of managing a production process with an inter-process residence time limit such as a Q-time constraint section taking into consideration maintenance of manufacturing facilities and setup of multi-variety and repetitive production. [pg27 para2] In the model of QT with traffic intensity of 0.3 or more types, experiment is performed without the condition of “rework if time exceeds Q-time constraint”, and the histogram showing inter-process stay time of lot at that time is shown in Figure 25. It is. From this figure, it can be seen that lots with residence times exceeding 720 minutes (12 hours) exist, which certainly cause Q-time constraints. The lots that had undergone Q-time restriction cracking were only varieties 1 and 2. In order to investigate the cause of Q-time constraint cracking of these lots, a lot causing Q-time constraint cracking and a lot in which the lot and the batch are combined are extracted, and two of them are shown in FIG. From this table, it is possible to schedule batches before Q-time constraint failure occurs if periodic loading, and even though lots should be able to start processing, index loading causes variation in lot arrival, and lots It can be seen that the Q-time constraint cracking has occurred as a result of the late arrival of and delayed batch set time.)


As per Claim 14-16, 20 for a method (see at least Hata [pg1 para1]), respectively, substantially recite the subject matter of Claim 1-3, 5-7 and are rejected based on the same reasoning and rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623